Case 1:19-cr-10040-JDB Document 41 Filed 04/25/19 Page 1 of 1                          PageID 121



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 EASTERN DIVISION


 UNITED STATES OF AMERICA,

         Plaintiff,


 v.                                                    Cr. No.: 1:19-cr-10040-JDB


 JEFFREY W. YOUNG, Jr.,

         Defendant.


  ORDER DENYING MOTION TO CONDUCT THE REPORT TELEPHONICALLY


      Before the Court is the Motion of Defense Counsel to Conduct the Report Date, presently

 set for May 8, 2019, by telephone. The Court does not conduct such appearances by telephone

 and if the parties are not prepared to proceed with the report date at that time, they should

 jointly or individually move to reset the report date to a later time when it is reasonably

 expected that an appropriate report can be made as to the status of the case.

      The Defendant’s motion is DENIED.

      IT IS SO ORDERED, the 25th day of April, 2019.


                            s/ J. DANIEL BREEN
                            J. DANIEL BREEN
                            UNITED STATES DISTRICT JUDGE
